Citation Nr: 1003345	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-39 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Representative only on behalf of the Veteran


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to 
November 1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2007 and November 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing before the Board sitting at 
the RO.  A hearing was scheduled in November 2009, but the 
Veteran was unable to appear as a result of age and service-
connected disabilities.  As good cause was shown, the 
undersigned Veterans Law Judge granted a request and received 
argument from the representative on the Veteran's behalf.  
38 C.F.R. § 20.700 (2009).  A transcript of the hearing is 
associated with the claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has the following service connected 
disabilities: anxiety, rated as 50 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as 10 percent disabling.  All service-
connected disabilities arise from combat action.

2.  The Veteran has a high school education and skills in 
machinery repair.  

3.  The Veteran experiences mild symptoms of anxiety related 
to wartime experiences and concerns regarding his physical 
health.  The symptoms include social isolation, intrusive 
thoughts, interrupted sleep, nightmares, startle reaction, 
and hypervigilance.  There is no evidence of suicidal 
ideations, persistent panic attacks, or disruptive behavior.  
There are no communication or thought process deficits.  

4.  The Veteran experiences a complete loss of hearing in the 
left ear, mild to moderate sensorineural hearing loss in the 
right ear, and constant tinnitus.  The Veteran has difficulty 
hearing conversations especially in high background noise but 
achieves some improvement with a functional hearing aid.  

5.  The Veteran is not precluded from all forms of 
substantially gainful employment as a result of his service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for total disability based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

A claim for total disability based on individual 
unemployability is considered a claim for an increased rating 
for the combined effects of service-connected disabilities.  
For an increased-compensation claim, VA must notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In response to the Veteran's August 2006 claim for increased 
ratings for all service connected disabilities and for TDIU, 
the RO provided a notice in October 2006 that met the 
requirements.  The notice provided the statutory and 
evidentiary criteria to substantiate a claim for TDIU, the 
types of evidence that would be considered, and the Veteran's 
and VA's respective responsibilities to obtain that evidence.  
In March 2007 and November 2007, the RO denied increased 
ratings and TDIU.  In January 2008, the Veteran expressed 
disagreement only with the decision to deny TDIU.  In this 
case, increased ratings for individual service-connected 
disabilities are not on appeal.  Therefore, the Board 
concludes that adequate notice was provided relevant to the 
issue on appeal.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  In August 2001, the 
National Personnel Records Center reported that the Veteran's 
service records were partially lost or damaged in a fire.  
However, records of induction and discharge physical 
examinations have been recovered.  The Social Security 
Administration granted disability benefits starting in 1987.  
In October 2006, an SSA representative reported that the 
associated adjudication and medical records could not be 
located.  The Veteran was notified in formal written 
administrative findings. VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army rifleman and military 
policeman including combat duty in the Asia-Pacific Theater 
of Operations.  The Veteran was awarded the Combat 
Infantryman's Badge.  He contends that he is unable to 
sustain substantially gainful employment because of his 
service connected disabilities. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.   
Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  For the purposes of this analysis, 
multiple injuries incurred in action will be considered a 
single disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the veteran does not meet 
the percentage requirements, a total rating may nonetheless 
be assigned upon a showing that the individual is unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§ 4.16(b).

The Veteran has the following service connected disabilities: 
anxiety, rated as 50 percent disabling; bilateral hearing 
loss, rated as 10 percent disabling; and tinnitus, rated as 
10 percent disabling. As service connection for all 
disabilities arose from acoustic trauma and combat 
experiences, the Board concludes that the three disabilities 
are a single disability of 60 percent because they were 
incurred in combat action.  Therefore, the Board concludes 
that the statutory requirements for TDIU are met.  

The medical records show that the Veteran also has the 
following non-service connected disorders: residuals of 
bilateral foot injuries including flat feet with broken 
arches, Meniere's disease, several cardiovascular disorders 
including heart disease and hypertension, asbestos-related 
pulmonary disease, and residuals of a cerebrovascular 
accident and head trauma.  

In November 2004, a VA mental health examiner noted the 
record and reports by the Veteran of his combat experiences.  
The Veteran reported that he had been married since 1947 with 
three children who lived nearby.   The Veteran retired from 
his occupation in 1987 after developing a pulmonary disorder 
related to asbestos.  The Veteran had also received seven 
stents associated with heart disease and treatment for blood 
clots of the legs.  The Veteran had participated in a short 
program of PTSD group sessions but was not receiving any 
regular mental health treatment or counseling.  The Veteran 
had been very involved in social organizations but abandoned 
the activity because of decreasing stamina and discomfort 
being in crowds.  The Veteran did experience sleep 
disturbance with nightmares and intrusive thoughts and an 
anxious mood when recalling the details of combat.  He slept 
apart from his spouse to avoid disturbing her.  However, the 
examiner noted that the Veteran maintained a close and very 
positive relationship with this spouse, children, and 
grandchildren.  The examiner noted no psychotic thought 
process, perceptual disturbance, or suicide ideation.  There 
were no deficits in cognitive function or memory.  The 
examiner diagnosed anxiety disorder and assigned a Global 
Assessment of Functioning (GAF) score of 68, indicating mild 
symptoms.  

The same month, a VA examiner performed an ear examination, 
noting that the Veteran had undergone surgery in the left ear 
for Meniere's disease.   The surgery was partially successful 
but did not completely prevent occasional symptoms of 
imbalance and vertigo.  The record also contained a VA 
audiometric examination in February 2003 that showed a total 
loss of hearing in the left ear and a slight high frequency 
sensorineural loss in the right ear.  The examiner also noted 
the Veteran's reports of constant tinnitus perceived in the 
left ear and intermittently in the right ear.  The examiner 
noted the Veteran's reports of experiencing progressive 
hearing loss and tinnitus since the 1940s.  

In a February 2005 RO hearing, the Veteran stated that he 
continued to experience interrupted sleep, intrusive 
thoughts, startle reaction, and avoidance of news concerning 
current military conflicts.  He stated that he slept 
separately from his spouse because of his nighttime 
restlessness.  The Veteran was able to perform household and 
shopping tasks but experienced anxiety and panic attacks once 
or twice per month.  The Veteran stated that he continued to 
maintain strong family relationships but had given up many 
favorite recreational activities because of a loss of 
enjoyment and the effects of physical disorders.  

In an August 2005 letter, the Veteran's daughter, writing on 
behalf of the Veteran's spouse and children, noted that the 
Veteran's health was deteriorating.  The family members 
observed symptoms of insomnia, nightmares, night sweats, 
hypervigilant behavior, avoidance of news of war, social 
isolation, and alienation of family affection.  The daughter 
described the Veteran as restless and overwhelmed with simple 
daily activities.  In December 2005, the RO granted an 
increased rating for anxiety of 50 percent, effective in June 
2002.  The Veteran continued to be rated as 10 percent 
disabled for tinnitus and 10 percent for bilateral hearing 
loss.  

In an April 2007 application for TDIU, the Veteran reported 
that he had a high school education and worked as a 
maintenance and machinery repair technician at an industrial 
business for over 39 years.  He indicated that he left work 
in 1987 because of an unspecified disability.  Electronic 
records showed that SSA granted disability benefits effective 
in November 1987, but the records did not show the nature of 
the disability.   

In September 2007, a VA psychologist noted a review of the 
claims file including the results of the mental health 
examination in November 2004.  The psychologist noted that 
the Veteran experienced several physical disorders including 
hyperlipidemia, diabetes, chronic obstructive pulmonary 
disease, hypertension, cerebrovascular accident, and heart 
disease.  The psychologist noted the Veteran's report that he 
was unable to work because of physical disorders of the legs, 
difficulty breathing, and memory deficits but not because of 
mental health.  The Veteran reported no mental health 
treatment or medication but continued to have symptoms of 
sleep interruption, intrusive thoughts, flashbacks, startle 
reaction, and worries about his health.  However, he denied 
obsessive behavior, impaired impulse control, panic attacks, 
and suicidal ideation.  The Veteran reported strong family 
relationships and the ability to accomplish daily activities 
of a retiree in and outside the home.  However, the Veteran 
reported spending much time at home in a room separate from 
his spouse.  The psychologist noted that the Veteran 
displayed some symptoms of PTSD but not enough to warrant a 
diagnosis.  The psychologist diagnosed an anxiety disorder 
and assigned a GAF of 65, indicating mild symptoms.  The 
psychologist noted that the symptoms caused a decrease in 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  The Veteran 
acknowledged to the examiner that if he were physically able 
to work, the anxiety would not be an employment obstacle.  
The psychologist concluded that the Veteran's ability to 
concentrate and follow instructions may be affected by the 
intrusive thoughts and also by the effects of aging.  

The same month, a VA audiologist noted that the Veteran was 
having increasing difficulty hearing conversations in high 
background noise.  Audiometric tests showed a complete loss 
of hearing in the left ear and mild to moderate sensorineural 
loss in the right ear.  The audiologist noted that the 
hearing loss would not prevent the performance of manual 
labor or jobs where minimum communication was required.  
Outpatient VA treatment records showed that the Veteran was 
issued hearing aids which required periodic adjustment, 
cleaning, and repair.  After each encounter, the Veteran 
reported improved hearing aid performance.  

In February 2009, a VA psychologist noted a review of the 
claims file and summarized the Veteran's service, medical, 
occupational, and social history including the service and 
nonservice-connected disorders.  The psychologist noted that 
the Veteran continued to receive strong family support but 
that his spouse was disabled, that he used a walker for 
mobility, and that he was unable to prepare meals or operate 
an automobile except on an infrequent basis.  The Veteran 
experienced sleep disruption, intrusive thoughts, 
hypervigilance, startle reaction, and anxiety regarding his 
health.  The psychologist noted that the Veteran had a long 
history of social isolation except for family relationships 
and limited activities at a senior center, primarily for 
meals.  There was no evidence of psychotic thought process or 
perceptual disturbance.  The Veteran experienced some distant 
memory loss but was able to generally keep track of things on 
a daily basis.  The psychologist noted that anxiety was not a 
cause for the Veteran's retirement and that the Veteran 
reported that he would be willing to join the Army now if it 
were not for his age and physical health.  The psychologist 
diagnosed generalized anxiety disorder and assigned a GAF of 
61, indicating mild symptoms.  The psychologist noted that 
independent of age and health, the anxiety disorder alone was 
unlikely to have any significant impact of employability, 
productivity, reliability, or relationships with coworkers.  
The impact of the anxiety disorder was limited and mild, was 
manifested by a desire to have limited social contacts, and 
was productive of occasional distracting thoughts of wartime 
experiences.  

The same month, a VA audiologist performed a hearing 
assessment with test results unchanged since September 2007.  
The audiologist noted the Veteran's reports of total left ear 
hearing loss, constant bilateral tinnitus, and occasional 
imbalance and falls.  The audiologist noted that right ear 
speech discrimination scores were within normal limits and 
that the bilateral hearing loss would have a minimal impact 
on employability. 

In a November 2009 Board hearing, the Veteran's 
representative indicated that he had been associated with the 
Veteran and his family for several years.  He stated that the 
Veteran had difficulty hearing conversations or oral 
instructions and that a person must speak very close to the 
Veteran's right ear for him to understand.  He stated that 
the Veteran distrusted others and isolated himself including 
from his spouse and a daughter.  He stated that the Veteran 
did not communicate frequently with his spouse in part 
because she suffered from dementia or Alzheimer's disease.  
He further stated that even when the Veteran was employed, he 
preferred jobs that permitted him to work alone.  The Veteran 
continued to experience loss of sleep and had exhibited an 
emotional reaction at a previous VA hearing when asked about 
his military experiences.   

The Board concludes that total disability based on individual 
unemployability is not warranted at any time during the 
period covered by this appeal.  The weight of credible lay 
and medical evidence indicates that the Veteran is not 
precluded from substantially gainful employment as a result 
of his service connected disabilities without consideration 
of his age or the impairment caused by nonservice-connected 
disabilities. 

The Board notes that the majority of the evidence regarding 
the Veteran's anxiety disorder is in the form of lay evidence 
from the Veteran and his family and a record of his reports 
to his examining clinicians.  The Board finds that the 
Veteran and his family are competent to report on observable 
symptoms and that the reports are credible because they are 
consistent and were accepted by the clinicians as a basis for 
their assessments and diagnoses.  The Veteran's anxiety does 
result in his desire for social isolation but is not 
productive of disruptive behavior.  Even though the Veteran 
reported reducing his social interactions and separation from 
his wife, clinicians have also associated these behaviors 
with restless sleep patterns, reduced mobility from physical 
illnesses, and the spouse's mental health disorders.  
Overall, the Veteran maintained a close relationship with his 
family and a good working relationship with his Veterans 
Service Organization representative.  Several clinicians 
noted that the Veteran maintained good cognition, thought and 
communication processes, accomplished daily activities of a 
retiree, and managed his own affairs.  There was no evidence 
of suicidal ideations, persistent panic attacks or disruptive 
behavior.  Despite symptoms of intrusive and distractive 
thoughts and other reactions to wartime memories, the Board 
places greatest probative weight on the opinion of the VA 
psychologists in 2004, 2007, and 2009 who evaluated the 
anxiety disorder as mild and not an obstruction to employment 
in a position that permitted working alone.  

The Board acknowledges that the Veteran has difficulty 
hearing conversations including oral instructions that might 
be present in an employment situation.  However, audiometric 
testing including tests conducted in 2009 showed that the 
Veteran experienced mild to moderate loss in the right ear 
which could be partially overcome by a functional hearing 
aid.  The Board places greatest probative weight on the 
opinion of the VA audiologists in 2007 and 2009 who concluded 
that the right ear hearing loss would not preclude all forms 
of employment.  The Veteran reported that he experienced the 
hearing loss to some extent since service and was able to 
accomplish the duties of his occupation for many decades.  

Regrettably, the weight of credible evidence shows that the 
Veteran is occupationally limited by several significant but 
nonservice-connected physical disorders that interfere with 
his mobility and stamina.  However, the Board is unable to 
consider the effects of age or nonservice-connected disorders 
in a determination of TDIU.  

The Board also concludes that referral for a TDIU rating on 
an extraschedular basis is not warranted, as the Veteran's 
disabilities do not present exceptional circumstances.  The 
Veteran does not receive ongoing mental health care and is 
able to accomplish daily activities including, infrequently, 
the operation of an automobile.   

The weight of the credible evidence demonstrates that the 
Veteran's current service connected disabilities do not 
preclude all forms of substantially gainful employment.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.


ORDER

Total disability based on individual unemployability is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


